Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-10 in the reply filed on June 06th, 2022 is acknowledged. The traversal is on the ground(s) that “separate classifications, statuses, or fields of search would not be required, and thus there would not be serious search burden on the examiner”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 04/22/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Non-elected invention, claims 11-20 have been withdrawn from consideration. Claims 1-20 are pending.
Action on merits of Group I, claims 1-10 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 18th, 2020 and May 09th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 12/18/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation “a third interconnection line” in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is a third interconnection line in claim 7 and claim 9 as originally presented. Appropriate correction is required. 

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach (US 2017/0117291, hereinafter as Or-Bach ‘291) in view of Park (US 2012/0231619, herein after as Park ‘619).

Regarding Claim 1, Or-Bach ‘291 teaches a semiconductor memory device comprising: 
a substrate (110; see para. [0131] and [0562]);
a first stack and a second stack that are on the substrate (see Fig. 9D); and
a first interconnection line (Fig. 9D, (Left SL); [0223]) and a second (Fig. 9D, (Right SL); [0223]) interconnection line that are on the first and second stacks, wherein the first interconnection line extends in a first horizontal direction that is parallel to a top surface of the substrate, wherein the second interconnection line extends in a second horizontal direction that crosses the first horizontal direction and is parallel to the top surface of the substrate (see Fig. 9D), wherein each of the first and second stacks comprises: a plurality of memory cell transistors (see para. [0128]-[0130] and [0218]) three-dimensionally arranged on the substrate; a bit line (BL) connected to first ones of the plurality of memory cell transistors (see Fig. 8C, 8E and 9D), the first ones of the plurality of memory cell transistors being spaced apart from each other in the first horizontal direction (see Fig. 8C); and a word line (WL) connected to second ones of the plurality of memory cell transistors, the second ones of the plurality of memory cell transistors being spaced apart from each other in a vertical direction that is perpendicular to the top surface of the substrate, and wherein the bit line (BL) of the first stack comprises a first bit line, the bit line of the second stack comprises a second bit line, and wherein, on the contact region, the first interconnection line (Left SL) is electrically connected to at least one of the first and second bit lines, and wherein the word line (WL) of the first stack comprises a first word line, the word line of the second stack comprises a second word line, and wherein, on the cell region, the second interconnection line (Right SL) is electrically connected to at least one of the first and second word lines (see Fig. 8E; [0156] and [0161]).    
It has been held to be within the general skill of a worker in the art to have
the second interconnection line is electrically connected to at least one of the first and second word lines on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. And the second interconnection line that can be arranged in any order involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Thus, Or-Bach ‘291 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the substrate comprises a cell region and a contact region”.
However, Park ‘619 teaches the substrate comprises a cell region (Fig. 5, (cell region); [0074]) and a contact region (Fig. 5, (126/127); [0074]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Or-Bach ‘291 by having the contact region 
in order to route data between memory cells and external circuit elements (see para. [0003]) as suggested by Park ‘619.

Regarding Claim 2, Or-Bach ‘291 teaches the first and second bit lines (BL) extend in the first horizontal direction (see Fig. 9D), and wherein the first and second word lines (WL) extend in the vertical direction (see Fig. 9A).  

	Regarding Claim 3, Or-Bach ‘291 teaches the first bit line and the second bit line (BL) are at an equal level (see Fig. 9D).  

Regarding Claim 4, Or-Bach ‘291 teaches a first peripheral circuit region and a second peripheral circuit region (see Fig. 34C; [0285]-[0290]), wherein the first interconnection line (Left SL) extends from the contact region toward the first peripheral circuit region, wherein the second interconnection line (Right SL) extends from the cell region onto the second peripheral circuit region (see Fig. 9D).

	Regarding Claim 5, Park ‘619 teaches a plurality of data storing elements (Fig. 1B, (C); [0045]) connected to the plurality of memory cell transistors, respectively.  

	Regarding Claim 6, Park ‘619 teaches each of the plurality of data storing elements comprises a first electrode (152’; [0054]), a second electrode (156; [0055]) and a dielectric layer (154; [0055]) between the first and second electrodes.  

Regarding Claim 7, Or-Bach ‘291 teaches a third interconnection line (Fig. 9D, (BL), [0176]) on the first and second stacks, wherein the first interconnection line (Left SL)is electrically connected to the first conductive line (SL), wherein the third interconnection line (BL) is electrically connected to the second bit line (BL), and wherein the second interconnection line (Right SL) is electrically connected to both the first and second word lines (see Fig. 8E; [0166]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the second interconnection line is electrically connected to both the first and second word lines on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. And the second interconnection line that can be arranged in any order involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


	
Regarding Claim 8, Or-Bach ‘291 teaches the second interconnection line (Right SL) extends in a second horizontal direction, and wherein the first and second word lines are spaced apart from each other in the second horizontal direction and are aligned in the second horizontal direction (see Fig. 9A and 9D).  

Regarding Claim 9, Or-Bach ‘291 teaches a third interconnection line on the first and second stacks, wherein the first interconnection line is electrically connected to both the first and second bit lines (BL), wherein the second interconnection line (Right SL) is electrically connected to the first word line (see Fig. 8E), and wherein the third interconnection line (Fig. 3I, (358/SG2); [0169])  is electrically connected to the second word line.  
Furthermore, it has been held to be within the general skill of a worker in the art to have 
the third interconnection line is electrically connected to the second word line on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. And the third interconnection line that can be arranged in any order involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 10, Or-Bach ‘291 teaches a common contact contacting both the first and second bit lines, wherein the first interconnection line (Left SL) is electrically connected to both the first and second bit lines through the common contact.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Ikeda et al. (US 2018/0082750 A1)			
Inatsuka (US 2017/0236830 A1)
Tanaka et al. (US 2017/0271341 A1)		
Matsunaga et al. (US 2016/0268290 A1)
Yoon (US 2010/0140666 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829